IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-50,613-04


EX PARTE ROY LEE PIPPIN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 9410637 FROM THE

209TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam.
ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  
	Applicant was convicted of capital murder on September 14, 1995.  On direct appeal
we affirmed the conviction and sentence.  Pippin v. State, No. 72,252 (Tex. Crim. App. May
21, 1997).  On May 18, 1998, applicant filed his initial application for writ of habeas corpus
pursuant to Article 11.071.  We denied relief on his initial aplication and simultaneously 
dismissed, as an abuse of the writ, a subsequent application filed pro se,  and a subsequent
application filed by counsel.  Ex parte Pippin, No. WR-50,613-01; WR-50,613-02; WR-50,613-03 (Tex. Crim. App. February 20, 2002).
	We have reviewed this third subsequent application and find that it does not meet the
requirements of Article 11.071, Section 5, for consideration of subsequent claims.  This
application is dismissed as an abuse of the writ, and the motion for stay of execution is
denied.
	IT IS SO ORDERED THIS THE 19TH DAY OF MARCH, 2007.
Do Not Publish